DETAILED ACTION
The communication received on 02/18/2021 is acknowledged by the Examiner.  Claims 1-7 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harpreet Singh; et al.  US 2014/0352904 A1.

Regarding claim 1, A shoe press belt for use in a papermaking machine (Para [0006] discloses “shoe press belts for papermaking.”), comprising at least one resin layer (Abstract, para [0006-0007], [0056], and claims.), wherein: the resin layer comprises a polyurethane resin formed by curing an urethane prepolymer having an isocyanate group with a curing agent having an active hydrogen group (Para [0002, 0004-0007], for example, para [0054] discloses “For preparing the desired polyurethane elastomer, any urethane curing technique known in the art may be utilized.” Or para [0056] discloses “The polyurethane impregnates the fabric base to a certain depth, such that the fabric base and the polyurethane layer are integral with each other.” Para [0002] discloses “The polyurethane elastomers are often the product of a reaction between a polyurethane prepolymer and a curing agent.” Also, para [0050-0054].), wherein: the curing agent comprises one or more polycarbonate diol(s) (Para [0004-0007], [0009-0014]. Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol.” Also, para [0010-0011] and Table 1, example 5.).
 The only difference between the claimed invention and Singh is lack of the exact disclosure of the following formula (1): 
    PNG
    media_image1.png
    30
    373
    media_image1.png
    Greyscale
 wherein: in the formula (1), A and B are each differently a unit expressed by the following formula (2):  
    PNG
    media_image2.png
    59
    312
    media_image2.png
    Greyscale
 R1 is a linear, branched or cyclic alkylene group having 1 or more and 20 or less of (a) carbon atom(s), m and n are each independently an integer from 1 to 46, and in the formula (2), R2 is a linear alkylene group having 1 or more and 20 or less of (a) carbon atom(s) as recited in the claim limitation.  However, since the claimed formula is a general structure a polycarbonate diol, then Singh discloses para [0037] discloses “The one or more alkane diols may be selected from the group comprising: aliphatic diols having 2 to 50 carbon atoms in the chain (branched or unbranched), for example, 1,3-propanediol.”  Therefore, claim 1 is unpatentable over Singh.

Regarding claim 2, Singh discloses all of the limitations of its base claim 1.  Singh further discloses: wherein the absolute difference between the number of carbon atoms contained in A and the number of carbon atoms contained in B in the formula (1) is 1 or more and 8 or less (Para [0033] and [0037-0038].  It is obvious to an artisan to manipulate the compound so that the number of carbon atoms in R2 to arrive at the claimed invention.).  

Regarding claim 3, Singh discloses all of the limitations of its base claim 2.  Singh further discloses: wherein the number of carbon atoms of R2 in A is 2 or more and 11 or less, and the number of carbon atoms of R2 in B is 3 or more and 19 or less (Para [0037-0038] discloses “The one or more alkane diols may be selected from the group comprising: aliphatic diols having 2 to 50 carbon atoms.  Since R2 is a linear alkylene group, para [0038] discloses alkylene carbonates and thus it is obvious to an artisan to manipulate the compound so that the number of carbon atoms in R2 to arrive at the claimed invention.).  

Regarding claim 4, Singh discloses all of the limitations of its base claim 2.  Singh further discloses:  wherein: R2 in A is n-propylene group, and R2 in B is n-butylene group; or R2 in A is n-butylene group, and R2 in B is n-hexylene group or n-decylene group; or R2 in A is n-pentylene group, and R2 in B is n-hexylene group; or R2 in A is n-hexylene group, and R2 in B is n-undecylene group or n-dodecylene group; or R2 in A is n-undecylene group, and R2 in B is n-dodecylene group (Para [0037-0038].).  

Regarding claim 7, A method for producing a shoe press belt for use in a papermaking machine (Para [0006] discloses “shoe press belts for papermaking.”), the method comprising a step of forming a resin layer by curing an urethane prepolymer having an isocyanate group with a curing agent having an active hydrogen group (Para [0002, 0004-0007], for example, para [0054] discloses “For preparing the desired polyurethane elastomer, any urethane curing technique known in the art may be utilized.” Or para [0056] discloses “The polyurethane impregnates the fabric base to a certain depth, such that the fabric base and the polyurethane layer are integral with each other.” Para [0002] discloses “The polyurethane elastomers are often the product of a reaction between a polyurethane prepolymer and a curing agent.” Also, para [0050-0054].), wherein: the curing agent comprises one or more polycarbonate diol(s) (Para [0004-0007], [0009-0014]. Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol.” Also, para [0010-0011] and Table 1, example 5.).
The only difference between the claimed invention and Singh is lack of the exact disclosure of the following formula (1): 
    PNG
    media_image3.png
    33
    415
    media_image3.png
    Greyscale
 wherein: in the formula (1), 30 A and B are each differently a unit expressed by the following formula (2):  
    PNG
    media_image4.png
    71
    373
    media_image4.png
    Greyscale
 R1 is a linear, branched or cyclic alkylene group having 1 or more and 20 or less of (a) carbon atom(s), m and n are each independently an integer from 1 to 46, and in the formula (2), R2 is a linear alkylene group having 1 or more and 20 or less of (a) carbon atom(s) as recited in the claim limitation.  However, since the claimed formula is a general structure a polycarbonate diol, then Singh discloses para [0037] discloses “The one or more alkane diols may be selected from the group comprising: aliphatic diols having 2 to 50 carbon atoms in the chain (branched or unbranched), for example, 1,3-propanediol.”  Therefore, claim 7 is unpatentable over Singh.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harpreet Singh; et al.  US 2014/0352904 A1 in view of Chie Umehara et al., USP 10,196,777.

Regarding claim 5, Singh discloses all of the limitations of its base claim 1.  However, Singh does not expressly disclose:  as the resin layer a layer which constitutes an outer circumferential surface of the shoe press belt and comprises the polyurethane resin.
In the same field of art, previous Applicant US patent issued to Umehara Is substantially similar to the claimed invention and directed to a shoe press belt for use in a papermaking machine and a method of manufacturing wherein a reinforcing base material is embedded in resin and the resin constitutes an outer circumferential layer contacting the felt and an inner circumferential layer contacting the shoe. The shoe press belt runs repeatedly between the roll and the shoe onto which pressure is applied.  With that said, Umehara discloses:  comprising as the resin layer a layer which constitutes an outer circumferential surface of the shoe press belt and comprises the polyurethane resin (All Figures, particularly, Figs. 5-10, claim 1 and Col. 2, lines 44-55 and lines 64-65.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Singh by incorporating an outer circumferential surface formed with a surface-treated layer as taught by Umehara so as to effectively squeeze moisture from the wet paper web.  Similarly, one of ordinary skill in the art, upon reading the Umehara disclosure, would also have been motivated to apply its teaching of making a shoe press belt with excellent mechanical properties and particularly, excellent wear resistance during operation.   

Regarding claim 6, Singh discloses all of the limitations of its base claim 1.  However, Singh does not expressly disclose:  comprising as the resin layer a layer which constitutes the inner circumferential surface of the shoe press belt and comprises the polyurethane resin.
In the same field of art, Umehara discloses:  comprising as the resin layer a layer which constitutes the inner circumferential surface of the shoe press belt and comprises the polyurethane resin (All Figures, particularly, Figs. 5-10, claim 1 and Col. 2, lines 44-55 and lines 64-65.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuya TAKAMORI et al. (US 20160355978 A1) is directed to a shoe press belt with excellent mechanical properties, in particular a shoe press belt with excellent crack resistance and excellent resistance to land edge deficiency.
Atsuo Watanabe et al. (US 20060191658 A1) is directed to an improvement of polyurethane in a papermaking belt formed by integrating a reinforcing substrate and a thermosetting polyurethane layer with each other. It also relates to an improvement in a method of manufacturing a papermaking belt formed by integrating a reinforcing substrate and a thermosetting polyurethane layer with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748